MEMORANDUM **
De Lian Huang, a native of Vietnam and citizen of China, petitions for review of the Board of Immigration Appeals’ order summarily dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility determinations, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because the IJ identified particular instances in the record when Huang was unresponsive to questions regarding her reentry into China and whether she or her husband attempted to resolve her identity card problem. See Singh v. Ashcroft, 301 F.3d 1109, 1114 (9th Cir.2002) (requiring specific evidence in the record to support a finding of unresponsiveness).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.